DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 2/22/22 has been accepted and entered.  Accordingly, Claims 2, 9, and 16 have been amended.  
Claims 5, 12, and 19 are cancelled. 
Claims 2-4, 6-11, 13-18, and 20-22 are pending in this application. 
In view of the amendment, “sending, by the first mmWave TP to a second TP, a request to add or remove the mmWave TP to or from the UE centric cloud cell, the request triggering the second TP to forward the request to a central controller, and the second TP being configured to operate at least on legacy, non-mmWave, frequencies” (claims 2, 9, 16), the previous rejection to claims 2-4, 6, 8-11, 13, 15-18, 20 and 22 under 35 U.S.C. 103 is withdrawn.  

Allowable Subject Matter
Claims 2-4, 6-11, 13-18, and 20-22 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Applicants amendments, i.e., “sending, by the first mmWave TP to a second TP, a request to add or remove the mmWave TP to or from the UE centric cloud cell, the request triggering the second TP to forward the request to a central controller, and the second TP being configured to operate at least on legacy, non-mmWave, frequencies” (claims 2, 9, 16) have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable 

Taori et al. (U.S. Patent Application Publication No. 2013/0195042), which is directed to method and system for providing service in a wireless communication system; and teaches a subscriber station measures channel qualities for nearby BSs; BSs operate in mmWave bands; master BS determines whether to maintain the current member BSs of the cloud cell based on the reception results for the data transmission by the member BSs; master BS determines a BS having the highest channel quality value as a new member BS; 
Agiwal et al. (U.S. Patent Application Publication No. 2014/0044065), which is directed to method and apparatus of bearer grouping for data transmission in a broadband wireless network; and teaches that the cloud cell master ends a bearer delete request to the data gateway; cloud cell master decides to delete a base station from the cloud cell; the BSs of the cloud cell for the MS are continually changing because of MS mobility; data gateway sends a bearer delete response to cloud cell master; 
Nigam et al. (U.S. Patent Application Publication No. 2014/0317314), which is directed to method and apparatus for assigning a logical address in a communication system; and teaches a user centric virtual cell consisting of a plurality of base stations serving a mobile station (FIG. 1); BSs in a cloud cell as well as a master BS keep changing based on the movement of the mobile station (par [0046]); when a BS joins or exists the cloud cell, the cloud cell is to be updated (par [0046]); wireless network system includes a centralized network entity (FIG. 13); and
Ko et al. (U.S. Patent Application Publication No. 2017/0332250), which is directed to method for generating signal for reducing interference in user-centralized virtual cell in cloud wireless connection network environment, and apparatus therefor; and teaches the formation of the user-centric virtual cell comprise receiving the reference signals transmitted from the at least one BS, 

None of these references, taken alone or in any reasonable combination, teach the claims as amended, “sending, by the first mmWave TP to a second TP, a request to add or remove the mmWave TP to or from the UE centric cloud cell, the request triggering the second TP to forward the request to a central controller, and the second TP being configured to operate at least on legacy, non-mmWave, frequencies” (claims 2, 9, 16) in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/REBECCA E SONG/Primary Examiner, Art Unit 2414